Case: 17-50753      Document: 00514593059         Page: 1    Date Filed: 08/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 17-50753                           August 9, 2018
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

JOSEPH JAMES FALCETTA, JR.,

                                                 Petitioner–Appellant,

v.

UNITED STATES OF AMERICA,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:17-CV-72


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Joseph James Falcetta, Jr., federal prisoner # 06247-078 and Texas
prisoner # 822447, appeals the district court’s dismissal for lack of jurisdiction
of his 28 U.S.C. § 2241 petition, challenging the Bureau of Prison’s (BOP)
refusal to grant him sentencing credit toward his future 120-month federal
sentence for time spent serving his current 44-year state sentence. We review




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50753    Document: 00514593059      Page: 2   Date Filed: 08/09/2018


                                 No. 17-50753

the district court’s dismissal de novo. Garcia v. Reno, 234 F.3d 257, 258 (5th
Cir. 2000).
      To the extent that the district court based its dismissal on the
determination that it lacked jurisdiction because Falcetta was not “in custody”
for purposes of challenging his future federal sentence, that determination was
error given that Falcetta is the subject of a federal detainer. See 28 U.S.C.
§ 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 493 (1989). Nevertheless, dismissal
for lack of jurisdiction was appropriate because Falcetta failed to show that he
exhausted his sentencing credit claim fully through the multi-step BOP
exhaustion procedure prior to filing his § 2241 petition. See Ballard v. Burton,
444 F.3d 391, 401-02 (5th Cir. 2006); see also Pierce v. Holder, 614 F.3d 158,
160 (5th Cir. 2010); 28 C.F.R. § 542.15. Thus, his sentencing-credit claim was
not ripe for review. See Pierce, 614 F.3d at 160.
      If his brief is liberally construed, Falcetta also appears to assert that he
is actually innocent of the underlying 18 U.S.C. § 924(c) offense and that the
Government suppressed exculpatory evidence regarding that offense, in
violation of Brady v. Maryland, 373 U.S. 83 (1963). These claims will not be
considered both because they were not raised below and because they are not
properly brought in a § 2241 petition. See Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993); see also Padilla v. United States, 416 F.3d 424, 426 (5th Cir.
2005).
      AFFIRMED.




                                        2